Citation Nr: 0520807	
Decision Date: 08/02/05    Archive Date: 08/17/05	

DOCKET NO.  03-29 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 1606, 
Title 10, United States Code.  



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the benefit sought on appeal.  The 
veteran, who appears to have had verified active service from 
October 1980 to October 1986 and additional service in the 
Army National Guard and Air Force Reserve, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  In June 2004, the Board returned the 
case to the RO for additional development, and the case was 
subsequently returned to the Board for further appellate 
review.



REMAND

A preliminary review of the record following a return of the 
record following the Board's request for development in June 
2004 discloses that not all of the development requested by 
the Board was accomplished.  In this regard, the Board noted 
in the June 2004 decision the confusion in adjudicating the 
veteran claim based on his service dates and the confusion on 
the veteran's part in the explanation provided by the RO to 
the veteran.  The Board requested that once all periods of 
the veteran's active service, as well as the dates of his 
participation in the Selected Reserves had been verified by 
the appropriate service department entity, and if the veteran 
remained ineligible for VA educational assistance, the RO 
should ensure that the veteran was provided clear reasons and 
bases for the decision in a Supplemental Statement of the 
Case.  

However, a Supplemental Statement of the Case was not issued 
following the RO's development, and therefore, the RO did not 
provide the veteran clear reasons and bases for the denial of 
educational assistance.  The United States Court of Appeals 
for Veteran's Claims has held "that a remand by this Court 
or the Board confers on the veteran or other claimant, as a 
matter of law, a right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As 
such, this development must be completed prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance."  Id.

By way of background, an electronic mail message, apparently 
from the service department, dated in July 2003, indicated 
that the veteran's basic start date for educational 
assistance was April 15, 1988, and that he was terminated for 
unsatisfactory participation in the Selected Reserves on 
November 18, 1989.  The RO acknowledged in the Statement of 
the Case that under VA regulations the Armed Forces 
determines whether a reservist is eligible to receive 
educational assistance under Chapter 1606, Title 10, United 
States Code.  38 C.F.R. § 21.7540 (a) (2004).  In addition, 
the Board acknowledges, as it did in the June 2004 decision, 
that information from computer data bases, such as the 
Chapter 30 DOD Data Record and the Veteran's Identification 
Data, as well as other electronic information from the 
service departments, are used in adjudicating education 
benefit claims, and indeed are necessary for prompt 
adjudication of those claims.  However, the veteran in this 
case submitted a DD Form 2384-1 (Notice of Basic Eligibility) 
that indicated that the date of the veteran's basic 
eligibility for Selected Reserve educational assistance was 
December 12, 2002.  

Since both the electronic information from the service 
department that shows a basic start date of April 15, 1988, 
and the DD Form 2384-1 that shows a basic start date of 
December 12, 2002, appear to be determinations of the Armed 
Forces as to whether a reservist is eligible to receive 
educational assistance under Chapter 1606, Title 10, United 
States Code, the Board is of the opinion that further 
clarification from the service department is necessary.  The 
Board observes that in connection with the veteran's 
submission of the DD Form 2384-1 showing a basic start date 
of December 12, 2002 that he was awarded educational 
assistance for May and June 2003, but that the RO 
subsequently determined that that award was in error based, 
in part, on the fact that the award was beyond the 10 year 
delimiting date of when the veteran first become eligible for 
such assistance.  See 38 C.F.R. § 21.7550 (a).  However, as 
indicated above, the record appears to reflect that the Armed 
Forces have, by issuance of the DD Form 2384-1 to the 
veteran, determined that the veteran had a second period of 
eligibility beginning in December 12, 2002.  Under the facts 
of this case, the Board believes that the RO should seek 
clarification as to why the Armed Forces determined that the 
veteran has a second period of eligibility based on the DD 
Form 2384-1 that showed that the date of the his basic 
eligibility for Selected Reserve educational assistance was 
December 12, 2002.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:  


1.  The RO should contact the appropriate 
service department and obtain 
clarification as to the veteran's 
eligibility to receive educational 
assistance under Chapter 1606, Title 10, 
United States Code based on the DD Form 
2384-1 (Notice of Basic Eligibility) that 
indicated that the date of the veteran's 
basic eligibility for Selected Reserve 
educational assistance was December 12, 
2002.

2.  After the development requested in 
the first paragraph has been completed, 
the RO should readjudicate the veteran's 
claim for educational assistance.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case that 
includes a clear explanation with 
reference to appropriate citation as to 
why he is not entitled to VA educational 
assistance based on his more recent 
enlistment in the Selected Reserves and 
the DD Form 2384-1 (Notice of Basic 
Eligibility) he was furnished at that 
time.  The veteran should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.  



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

